Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive the argument filed 11/10/2021.
Claims 1-10 remain in the application.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/10/2021.
Claims 1, 5, and 10 are independent. 
Broadly interpreted, and as recognized by Applicant, independent claim 1 (similarly, independent claims 5 and 10) requires claim 1 is directed to a method, by a user equipment, of conveying data in a cellular network:
	(a) sending an information centric networking request for a data object to an information centric networking node
	(b) receiving a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request
These two steps can be summarized as follow:  
UE sending a request for data object to a network node [and I, response] UE reviving a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request.  
Applicant argues that:
De Foy does not describe a user equipment sending an information centric networking 

In the context of the filed application, "paging" is something done to initiate reconnection of the user equipment to the cellular network. Paging is not needed to send a response to a user equipment that remains connected to the cellular network. 
The Examiner respectfully disagrees
The Examiner broadly but carefully interpreted the claim. The Examiner submits that the UE sends an information centric networking request to the network centric node causes the subsequent step (UE reviving a paging message from the cellular network), as is indicated by the rest of the claim that the paging message indicating that paging of the user equipment is due to the information centric networking request.
Pub. No.: US 2016/0255535 A1 to De Foy is used for the rejection. 
De Foy is directed to data (data objects) transmission in an information centric network ICN). 

While Applicant recognizes that paging is triggered by the request as required by the claim and disclosed by De Foy, (see Office action page 3), Applicant’s argument (see italic below) is simply wrong and confuses the issue.
such an interpretation makes no sense because the word "paging" loses all meaning. 
In the context of the filed application, "paging" is something done to initiate reconnection of the user equipment to the cellular network. Paging is not needed to send a response to a user equipment that remains connected to the cellular network.  
To Applicant argument that “Paging is not needed to send a response to a user equipment that remains connected to the cellular network”, the Examiner submits that what is argued here is not claimed. 
As known in the field of data transmission, paging is a mechanism to initiate services for UE(s). That is, paging is the mechanism that a network utilizes to inform and notify UE(s) about various events. 

Applicant also referenced prior Office Action of 12/11/2019 (now withdrawn) to argue that in the Office's new "interpretation" of paging, the word "paging" covers opposite scenarios. Applicant concludes (see argument pages 1-2) that interpreting the word "paging" or the term "paging message" as any kind of response received by a user equipment in reply to its earlier information centric networking request is an impermissible and unreasonably overbroad "interpretation" by the Office.
Accordingly Applicant added that, the "interpretation" of paging used by the Office to make the anticipation rejection is inconsistent with the meaning of paging detailed in the Applicant's filed application.
The Examiner respectfully submits that a careful review of the specification does not assign any special meaning, nor it defines paging any specific way as Applicant would like to portrait.  Thus consistent with Applicant specification “paging” is given its broadest reasonable interpretation. 

Applicant states that, the Office's interpretation is not even consistent with De Foy. When alleging that De Foy discloses a user equipment receiving a paging message that indicates that paging is due to an (earlier) information centric networking request from the user equipment, the Office refers to the "last line" in Figure 10 of De Foy, and further refers to paragraphs 75 and 145 of De Foy. 
The Examiner respectively submits the rejection cited both [0075], [0144], [0145] and [0161], figs. 1, 7 and 10, and is mapped concisely to map limitations that are required by the claim; rejection of the discussed claim 1 is reproduced below: 
De Foy discloses A method, by a user equipment, of conveying data in a cellular network, refers to both fig. 1A and fig. 7; [0054]; WTRU 102c communicates with a base station 114 employs a cellular-based radio technology, the method comprising: 
sending an information centric networking request for a data object to an information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161]; and 
receiving a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request, [0075] and [0145]: in response to data request, paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c; (In view of both [0075] and [0145], paging is herein interpreted as response message to the initiated request; an exemplary response is shown on fig 10, last line).

Applicant argues dependent claim 2 that depends on claim 1. 
Note, claim 2 further defines paging by requiring that, wherein the paging message further indicates that the data object is available at the information centric networking node.
In a very concise manner the Examiner cites [0075] to map the required limitations; see rejection page 3, [0075]: stipulates that “triggering paging when downlink data is available for the WTRUs 102a, 102b, 102c. Therefore the Examiner disagrees with Applicant argument.
 Applicant argues dependent claim 3 that depends on claim 1. 
Claim 3 requires wherein, the paging message further comprises information on the available data object.
De Foy discloses that [0100] “Within an information centric network [---] some or all data objects can be associated with such metadata”. Thus cited 0109] Metadata may refer to a set of tags associated with a content object means that metadata associated with a data object.
The same holds for claims 6 and 7. 

Regarding claims 4, 8 and 9 Applicant argues that De Foy does not disclose the subject matter attributed to it with respect to claim 4, 8 and 9 for, Ravindran and Ko do not respectively remedy that deficiency.
The Examiner submits that these claims are rejected properly.
All Applicant arguments have been responded to; therefore, the rejection is maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by De Foy et al. US 20160255535 A1 hereinafter De Foy.

Regarding claim 1.  De Foy discloses A method, by a user equipment, of conveying data in a cellular network, refers to both fig. 1A and fig. 7; [0054]; WTRU 102c communicates with a base station 114 employs a cellular-based radio technology, the method comprising: 
sending an information centric networking request for a data object to an information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161]; and 
receiving a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request, [0075] and [0145]: in response to data request, paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c; (In view of both [0075] and [0145], paging is herein interpreted as response message to the initiated request; an exemplary response is shown on fig 10, last line).

Regarding claim 2. De Foy discloses, wherein the paging message further indicates that the data object is available at the information centric networking node, [0075] paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c (paging indicates data is available at the node).

Regarding claim 3. De Foy discloses, wherein the paging message further comprises information on the available data object, fig. 10, content response to WTRU 1006 includes metadata (information associated with content object/data, [0109]).

Regarding claim 5. De Foy discloses A user equipment for a cellular network, refers to both fig. 1A and fig. 7; [0054]; WTRU 102c communicates with a base station 114 employs a cellular-based radio technology, the user equipment comprising: communication interface circuitry configured to send and receive signals, fig. 1B [0055]; processor 118 coupled to transceiver 120; and processing circuitry operatively connected to the communication interface circuitry and configured to: send an information centric networking request for a data object to an information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161]; and 
receive a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request, [0075] and [0145]: in response to data request, paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c; (In view of both [0075] and [0145], paging is herein interpreted as response message to the initiated request; an exemplary response is shown on fig 10, last line).

Regarding claim 6. De Foy discloses, wherein the paging message further indicates that the data object is available at the information centric networking node, [0075] paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c (paging indicates data is available at the node).

Regarding claim 7. De Foy discloses, wherein the paging message further comprises information on the available data object, fig. 10, content response to WTRU 1006 includes metadata (information associated with content object/data, [0109]).

Regarding claim 10. De Foy discloses A non-transitory computer readable storage medium storing a computer program for conveying data in a cellular network, the computer program comprising program code to be executed by at least one processor of a user equipment, wherein execution of the program code causes the user equipment to: 
send an information centric networking request for a data object to an information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161]; and 
receive a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request0075] and [0145]: in response to data request, paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c; (In view of both [0075] and [0145], paging is herein interpreted as response message to the initiated request; an exemplary response is shown on fig 10, last line).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. US 20160255535 A1 hereinafter De Foy in view of Ravindran et al. US 20170034055A1 hereinafter Ravindran.

Regarding claim 9. De Foy discloses A system, comprising: an access node for a cellular network, refers to both fig. 1A and fig. 6; access node 604; [0054]; a cellular-based radio technology, the access node comprising: communication interface circuitry configured to send and receive signals, fig. 1B [0055]; and processing circuitry operatively connected to the communication interface circuitry; fig. 1B [0055]; processor 118 coupled to transceiver 120; and being configured to: 
an information centric networking node, fig. 1B [0055]; processor 118 coupled to transceiver 120, comprising: communication interface circuitry configured to send and receive signals; and processing circuitry operatively connected to the communication interface circuitry and configured to: maintain the pending interest table, [0145]: pending interest table; and 
receive, from the user equipment, the information centric networking request for the data object; and wherein the system further comprises the user equipment, the user equipment comprising: communication interface circuitry configured to send and receive signals, fig. 1B [0055]; processor 118 coupled to transceiver 120; and 
processing circuitry operatively connected to the communication interface circuitry and configured to: send the information centric networking request for the data object to the information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161]; and 
receive a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request, [0075] and [0145]: in response to data request, paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c; (In view of both [0075] and [0145], paging is herein interpreted as response message to the initiated request; an exemplary response is shown on fig 10, last line).
	De Foy does not discloses
determine a correlation of an identifier of a user equipment with an entry of a pending interest table maintained by an information centric networking node, the pending interest table comprising an entry for each data object having a pending information centric networking request at the information centric networking node; and based on the correlation, control a connection of the user equipment with the cellular network; and 
maintain a correlation of the identifier of the user equipment with the entry of the pending interest table that corresponds to the requested data object.
Ravindran discloses determine a correlation of an identifier of a user equipment with an entry of a pending interest table maintained by an information centric networking node, the pending interest table comprising an entry for each data object having a pending information centric networking request at the information centric networking node; and based on the correlation, control a connection of the user equipment with the cellular network, [0049]; [0054]; PIT entry using the UE-PIT index entry can include identifying the PIT entry associated with the UE; and 
maintain a correlation of the identifier of the user equipment with the entry of the pending interest table that corresponds to the requested data object, [0049]; [0054] disclose in Information-Centric Networks PIT entry using the UE-PIT index entry can include identifying the PIT entry associated with the UE based on the index mapping the UE to the PIT entry; and updating the locator information in the PIT entry associated with the UE. 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify De Foy with Ravindran identify the PIT entry associated with the UE based on the identified UE-PIT-Index entry that maps the UE to the PIT entry, see abstract and [0054].


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. US 20160255535 A1 hereinafter De Foy in view of KO et al. US 2016/0212782 A1 hereinafter KO.

Regarding claim 4. De Foy discloses the claimed invention except explicitly, wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment, 
KO discloses wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment, Ko discloses, fig. 5; [0054]; that subsequent to receiving a paging message following a sending of a request message, the User Equipment retransmits/re-send the request.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify De Foy with KO to keep track/reach the device location in the Tracking Area (TA), see abstract and [0048].

Regarding claim 8. De Foy discloses the claimed invention except explicitly, wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment.
KO discloses wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment, Ko discloses, fig. 5; [0054]; that subsequent to receiving a paging message following a sending of a request message, the User Equipment retransmits/re-send the request.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify De Foy with KO to keep track/reach the device location in the Tracking Area (TA), see abstract and [0048].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/27/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414